       Case 2:20-cv-02659-SM-KWR Document 23 Filed 02/12/21 Page 1 of 4


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    GAYL THERESE PAYTON,                                                       CIVIL ACTION
        Plaintiff

    VERSUS                                                                     NO. 20-2659

    TOURO INFIRMARY HOSPITAL, ET AL.,                                          SECTION: “E”
        Defendants


                                     ORDER AND REASONS

        Before the Court are Defendants’ Motions for Rule 11 Sanctions and to Enjoin

Future Filings against Plaintiff, Gayl Therese Payton.1 For the reasons that follow, the

Defendants’ Motion for Rule 11 Sanctions is DENIED and Defendants’ Motion to Enjoin

Future Filings is GRANTED.

                                           BACKGROUND

        On January 28, 2021, the Court dismissed with prejudice Plaintiff’s claims against

the Defendants as frivolous.2 At that time, the Court ordered Plaintiff to show cause on

February 11, 2021, as to why she should not be enjoined from future filings based on the

facts alleged in this action and why monetary sanctions should not be imposed on her.3

The hearing was held on Thursday, February 11, 2021 at 10:00 a.m. via telephone, during

which Plaintiff and Defendants made their arguments.4

        Plaintiff has filed multiple actions in federal court asserting a medical malpractice

claim against the Defendants based on the same factual allegations.5 On June 11, 2019,

Plaintiff, pro se, filed her first complaint in federal court,6 which this Court dismissed



1 R. Docs. 14, 15.
2 R. Doc. 20.
3 R. Doc. 21.
4 R. Doc. 23.
5 R. Doc. 7-1 at 1-2.
6 Gayle Therese Payton v. Touro Infirmary Hospital, et al., E. D. La., No. 2:19-cv-11147, R. Doc. 1.

                                                     1
       Case 2:20-cv-02659-SM-KWR Document 23 Filed 02/12/21 Page 2 of 4


without prejudice for lack of subject matter jurisdiction.7 On November 12, 2019, Plaintiff,

pro se, filed her second complaint in federal court under inapplicable state law and

statute.8 On March 12, 2020, Plaintiff amended this second complaint9 in response to

Defendants’ motion to dismiss. The Court dismissed Plaintiff’s claims without prejudice

on May 19, 2020.10 On June 4, 2020, Plaintiff filed her third complaint in federal court.11

On August 5, 2020, Plaintiff amended her third complaint.12 This Court dismissed the

complaint without prejudice on August 5, 2020.13 On September 28, 2020, Plaintiff filed

the complaint in the instant action.14 On December 9, 2020, Plaintiff filed an amended

complaint.15 Defendants moved to dismiss this action with prejudice based on the same

facts as the previous three actions as frivolous.16 The Court granted the Defendants’

motions.17

                                    LAW AND ANALYSIS

       Federal courts have “the inherent power and the constitutional obligation to

protect their jurisdiction from conduct which impairs their ability to carry out Article III

functions” as a means to preserve the “independence and constitutional role of Article III

courts.”18 District courts have jurisdiction to impose a pre-filing injunction in order to




7 Id. at R. Doc. 20, 21.
8 Gayle Therese Payton v. Touro Infirmary Hospital, et al., E.D. La., No. 2:19-cv-13602, R. Doc. 1.
9 Id. at R. Doc. 18
10 Id. at R. Doc. 25.
11 Gayle Therese Payton v. Touro Infirmary Hospital, et al., E.D. La., No. 2:20-cv-1618, R. Doc. 1.
12 Id. at 24.
13 Id. at .25.
14 R. Doc. 1.
15 R. Doc. 11.
16 R. Doc. 7, 13.
17 R. Doc. 20.
18 Baum v. Blue Moon Venture, LLC, 513 F.3d 181, 189 (5th Cir. 2008) (quoting In re Martin-Trigona, 737

F.2d 1254, 1262 (2d Cir. 1984)).
                                                  2
       Case 2:20-cv-02659-SM-KWR Document 23 Filed 02/12/21 Page 3 of 4


deter vexatious filings.19 This power exists to ensure abuses of the judicial system are not

repeated.20

       In determining whether to impose a pre-filing injunction to deter vexatious filings,

a court must weigh all the relevant circumstances. The Fifth Circuit has provided the

following four factors to be considered:

       (1) the party’s history of litigation, in particular whether he has filed vexatious,
       harassing, or duplicative lawsuits; (2) whether the party had a good faith basis for
       pursuing the litigation, or simply intended to harass; (3) the extent of the burden
       on the courts and other parties resulting from the party’s filings; and (4) the
       adequacy of alternative sanctions.21

The traditional standards for injunctive relief, such as irreparable injury and inadequate

remedy at law, do not apply to imposing an injunction against a vexatious litigant.22

       In this case, Plaintiff has filed multiple actions in federal court asserting a medical

malpractice claim against the Defendants.23 Plaintiff’s four separate complaints, as well

as amended complaints, all contain nearly identical factual allegations. In Plaintiff’s

oppositions to Defendants’ motions for sanctions, Plaintiff writes she did not intend to

harass the Defendants.24 However, despite her intentions, Plaintiffs multiple lawsuits

have been harassing, and have prompted Defendants to move for sanctions to “protect

defendants from harassment.”25 It is clear that Plaintiff’s filings have been vexatious,

duplicative, and harassing.

       In considering whether Plaintiff has a good faith basis for filing her claim, the Court

notes the Plaintiff is proceeding pro se. However, quoting the Fifth Circuit, Defendants

point out that Plaintiff’s status as pro se does not offer her a shield from sanctions, “for


19 Id.
20 Chambers v. NASCO, Inc., 501 U.S. 32 (1980).
21 Baum, 513 F.3d at 189.
22 Id. at
23 R. Doc. 7-1 at 1-2.
24 R. Doc. 18, 22.
25 R. Doc. 14-1 at 4.

                                                  3
       Case 2:20-cv-02659-SM-KWR Document 23 Filed 02/12/21 Page 4 of 4


one acting pro se has no license to harass others, clog the judicial machinery with

meritless litigation, and abuse already overloaded court docket.”26 Defendants also point

out the costs incurred each time they are force to respond to Plaintiff’s frivolous

complaints.27

       During Plaintiff’s show cause hearing, the Defendants made clear their priority is

to enjoin future filings to avoid harassment by the Plaintiff. The Court finds imposing

monetary sanctions on the Plaintiff is not necessary and may not be effective in this case.

However, in considering the above four factors enumerated by the Fifth Circuit, the Court

finds a pre-filing injunction is warranted.

                                         CONCLUSION

       IT IS ORDERED Defendants’ Motions for Rule 11 Sanctions28 are DENIED.

Defendants’ Motions to Enjoin Future Filings are GRANTED.

       IT IS FURTHER ORDERED that Plaintiff Gayl Therese Payton is foreclosed

from filing any new lawsuit arising out of the facts alleged in this action, absent prior

approval from the Court.

       Clerk to Notify via Mail:
       Gayl Therese Payton
       8801 Lake Forest Blvd. Apt. 17502
       New Orleans, Louisiana 70128


       Clerk to Notify via E-mail:
       Gayl Therese Payton
       Gaylpayton2@mac.com


       New Orleans, Louisiana, this 12th day of February, 2021.

                                                ______________________ _________
                                                         SUSIE MORGAN
                                                  UNITED STATES DISTRICT JUDGE
26 Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).
27 R. Doc. 14-1 at 5.
28 R. Doc. 14, 15.

                                                  4
